Citation Nr: 1618318	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-27 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 2002 to June 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that in pertinent parts, denied service connection for sinusitis and seasonal allergic rhinitis.  In March 2015, the case was remanded, in pertinent part, for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

This case was remanded in March 2015, in part, for an examination to determine the etiology of the Veteran's diagnosed allergic rhinitis and sinusitis.  It has been returned to the Board with a continued denial of service connection based essentially on the fact that the Veteran failed to report for an examination scheduled in connection with the claims.  However, the stated rationale is not supported by information in the record.

The record shows that in May 2015 the RO requested an examination for allergic rhinitis and sinusitis.  A document entered into the Veteran's VBMS file on June 24, 2105 is identified as a clinical psychologist's memorandum indicating that an unidentified veteran failed to report for an examination on an unidentified date, and that thereafter the Veteran was contacted and indicated he was doing well.  The entry suggests that the examination scheduled was for psychiatric evaluation, with the matter resolved, and was not one for sinusitis/allergic rhinitis.  There nothing in the Veteran's record now before the Board indicating that he was in fact scheduled for an examination to assess his claimed sinusitis/rhinitis or corroborating that he failed to appear for that type of examination.  It is well-established in caselaw that when the AOJ does not ensure that action requested in a Board remand is completed, the Board, as a matter of law, must take corrective action to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an ENT examination of the Veteran to ascertain the nature and likely etiology of his claimed sinusitis and allergic rhinitis.  The examiner should review his record in conjunction with the examination.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following::

a. Does the Veteran have sinusitis and rhinitis?  Please cite to the clinical data that support the response.

b. What is the most likely etiology for any sinusitis diagnosed? Specifically, is it at least as likely as not (a 50% or better probability) that it is related to (was incurred or aggravated during) his service? If a diagnosed sinusitis is determined to be unrelated to service, please identify the etiology considered more likely, explaining why that is so.

c. What is the most likely etiology for any allergic rhinitis diagnosed? Specifically, is it at least as likely as not that it is related to (was incurred or aggravated during) his service? If a diagnosed allergic rhinitis is determined to be unrelated to service, the examiner should identify the etiology considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate

2. The AOJ should then review the record and readjudicate the claims. If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §  20.1100(b) (2015).

